Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are presented for examination.
Response to Amendment/Response to Arguments
2.	Applicant's arguments filed09/15/21 have been fully considered.
The specification objection has been withdrawn since applicant’s remarks are persuasive. 
Claim interpretation under 112(f) has been withdrawn since applicant’s amendments are persuasive. 
The rejection under 112)a) and (b) has been withdrawn since applicant’s remarks  and amendments are persuasive. 
The rejection under 103 has been withdrawn since applicant’s arguments and amendments are persuasive. 
The rejection under Double Patenting has been maintained since applicant fails to overcome the rejection by amending the claims or by filing a terminal disclaimer. 
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,545,806 and further in view of Lubin (US 2016/0368219. 
Although the claims, at issue are not identical, they are not patentably distinct from each other because the claims of the copending application anticipate the claims of the instant application. 
Please see below for the mapping in the table, where the bolded or underlined limitations indicate the corresponding limitations between the copending application and instant application

Parent US patent 10,545,806
1. A method for printing accurate three-dimensional structures, comprising: 
printing an original three-dimensional structure according to an original three-dimensional model; 
adjusting the original three-dimensional model to reduce measured differences between the printed three-dimensional structure and the original three-dimensional model, by adding material to the original three-dimensional model in proportion to an amount of thermal contraction in a region; and 

printing an adjusted three-dimensional structure according to the adjusted three-dimensional model.
1. A method for printing accurate three-dimensional structures, comprising:
 printing an original three-dimensional structure according to an original three-dimensional model; 
adjusting the original three-dimensional model to reduce measured differences between the printed three-dimensional structure and the original three-dimensional model, based on a coefficient of thermal expansion for a material of the structure, by adding material to the original three-dimensional model in proportion to an amount of thermal contraction in a region; and 
printing an adjusted three-dimensional structure according to the adjusted three-dimensional model.
2. The method of claim 1, further comprising measuring dimensions of the printed three-dimensional structure.
2. The method of claim 1, further comprising measuring dimensions of the printed three-dimensional structure.
3. The method of claim 2, further comprising determining differences between the measured dimensions of the printed three-dimensional structure and the original three-dimensional model.
3. The method of claim 2, further comprising determining differences between the measured dimensions of the printed three-dimensional structure and the original three-dimensional model.
4. The method of claim 3, further comprising determining that the determined differences fall within tolerances.
4. The method of claim 3, further comprising determining that the determined differences fall within tolerances.
5. The method of claim 3, wherein adjusting the original three-dimensional model and printing the three-dimensional structure according to the adjusted three dimensional model are repeated until the determined differences fall within tolerances.
5. The method of claim 3, wherein adjusting the original three-dimensional model and printing the three-dimensional structure according to the adjusted three dimensional model are repeated until the determined differences fall within tolerances.
6. The method of claim 2, wherein measuring the dimensions of the printed three-dimensional structure comprises measuring the three-dimensional structure with a three-dimensional scanner.
6. The method of claim 2, wherein measuring the dimensions of the printed three-dimensional structure comprises measuring the three-dimensional structure with a three-dimensional scanner.
7. The method of claim 1, wherein adjusting the original three-dimensional model comprises determining a volume change for regions of the original three-dimensional model in a piecewise fashion.
  7. The method of claim 1, wherein adjusting the original three-dimensional model comprises determining a volume change for regions of the original three-dimensional model in a piecewise fashion
11. A non-transitory computer readable storage medium comprising a computer readable program for printing accurate three-dimensional structures, wherein the computer readable program when executed on a computer causes the computer to perform the steps of: 
printing an original three-dimensional structure according to an original three-dimensional model; 

adjusting the original three-dimensional model to reduce measured differences between the printed three-dimensional structure and the original three-dimensional model, by adding material to the original three-dimensional model in proportion to an amount of thermal contraction in a region; and
 

printing an adjusted three-dimensional structure according to the adjusted three-dimensional model.
8. A non-transitory computer readable storage medium comprising a computer readable program for printing accurate three-dimensional structures, wherein the computer readable program when executed on a computer causes the computer to perform the steps of: 
printing an original three-dimensional structure according to an original three-dimensional model; 

adjusting the original three-dimensional model to reduce measured differences between the printed three-dimensional structure and the original three-dimensional model, based on a coefficient of thermal expansion for a material of the structure, by adding material to the original three-dimensional model in proportion to an amount of thermal contraction in a region; and 

printing an adjusted three-dimensional structure according to the adjusted three- dimensional model.
12. A system for printing accurate three-dimensional structures, comprising:
 


a three-dimensional scanner configured to measure differences between the printed three-dimensional structure and the original three-dimensional model; and 

a model adjustment system comprises an adjusting module configured to adjust the original three-dimensional model to reduce measured differences between the original three-dimensional structure and the original three-dimensional model, by adding material to the original three-dimensional model in proportion to an amount of thermal contraction in a region, and 


to provide the adjusted three-dimensional model to the three-dimensional printer.




a three-dimensional scanner configured to measure differences between the printed three-dimensional structure and the original three-dimensional model; and 

a model adjustment system comprises an adjusting module configured to adjust the original three-dimensional model to reduce measured differences between the original three-dimensional structure and the original three-dimensional model, based on a coefficient of thermal expansion for a material of the structure, by adding material to the original three-dimensional model in proportion to an amount of thermal contraction in a region, and
 
to provide the adjusted three-dimensional model to the three-dimensional printer.

  10. The system of claim 9, wherein the model adjustment system further comprises a tolerance module configured to determine differences between the measured dimensions of the printed three-dimensional structure and the original three-dimensional model.
14. The system of claim 13, wherein the tolerance module is further configured to determine whether the determined differences fall within tolerances.
11. The system of claim 10, wherein the tolerance module is further configured to determine whether the determined differences fall within tolerances.
15. The system of claim 13, wherein the model adjustment system is further configured to repeat adjustment the original three-dimensional model and triggering of the printing the three-dimensional structure according to the adjusted three-dimensional model are repeated until the determined differences fall within tolerances.
12. The system of claim 10, wherein the model adjustment system is further configured to repeat adjustment the original three-dimensional model and triggering of the printing the three-dimensional structure according to the adjusted three-dimensional model are repeated until the determined differences fall within tolerances.
16. The system of claim 12, wherein the adjusting module is further configured to determine a volume change for regions of the original three-dimensional model in a piecewise fashion.
13. The system of claim 9, wherein the adjusting module is further configured to determine a volume change for regions of the original three-dimensional model in a piecewise fashion.
17. The system of claim 12, wherein the three-dimensional scanner is selected from the group consisting of contact-based scanners, structured light scanners, modulated light scanners, passive optical scanners, time-of-flight laser scanners, triangulation laser scanners, and conoscopic holographic laser scanners.
14. The system of claim 9, wherein the three-dimensional scanner is selected from the group consisting of contact-based scanners, structured light scanners, modulated light scanners, passive optical scanners, time-of-flight laser scanners, triangulation laser scanners, and conoscopic holographic laser scanners.
 18. The system of claim 12, wherein the three-dimensional printer is selected from a group consisting of plastic extrusion printers, electron beam melting printers, laser sintering printers, and stereolithography printers.

15. The system of claim 9, wherein the three-dimensional printer is selected from a group consisting of plastic extrusion printers, electron beam melting printers, laser sintering printers, and stereolithography printers.
8. The method of claim 1, wherein adjusting further comprises removing material from regions of the original three-dimensional model with a large bulk of material.
16. The method of claim 1, wherein adjusting further comprises removing material from regions of the original three-dimensional model with a large bulk of material.


The limitation in the bold the “thermal contraction” in instant application does not disclose in the parent patent application; and “thermal expansion” in the parent patent application doses not  [0003], [[0017], discloses contributors to positional error include changes and distortions in the part due to contraction and expansion of the part occurring as the part continues to cool after a layer is deposited, the layer is reheated as the subsequent layers are built up. 
 Therefore, at the time the application was filed it would have been obvious to a person of ordinary skill in the art to motivate to adjust the printing the three-dimensional object by adding or removing material based the estimated impact of shrinkage or expand because of the thermal change, which is cool or heat.  
Instant application of claims 9 and 20 are similar to the parent application of claim 15.
Instant application of claim 19 is similar to the parent application of claim 16.
As per claim 10, at least rejected for their dependencies, directly on the rejected claim 1. 

Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/Primary Examiner, Art Unit 2119